Title: John Adams to Thomas Jefferson, with Postscript by Abigail Adams, 2 February 1816
From: Adams, John,Adams, Abigail Smith
To: Jefferson, Thomas


          
            
              Dear Sir
              Quincy Feb. 2. 1816
            
            I know not what to Say of your Letter of the 11th of Jan. but that it is one of the most consolatory, I ever received.
            To trace the Commencement of the Reformation I Suspect We must go farther back than Borgia, or even than Huss or Wickliff, and I want the Acta Sanctorum to assist me in this Research. That Stupendous Monument of human Hypocricy and Fanaticism the Church of St. Peter at Rome, which was a Century and an Half in Building; excited the Ambition of Leo the tenth, who believed no more of the Christian Religion than Diderot, to finish it: And finding St. Peters Pence insufficient, he deluged all Europe with Indulgences for Sale, and excited Luther to contravert his Authority to grant them. Luther and his Associates and Followers, went less than half way in detecting the Corruptions of Christianity; but they acquired Reverence and Authority among their Followers almost as absolute as that of the Popes had been, To enter into details would be endless. But I agree with you, that the natural Effect of Science and Arts is to erect public opinion into a Censor, which must in Some degree be respected by all.
            There is no difference of Opinion or Feeling between Us, concerning the  Partition of Poland, the intended Partitions of Pilnitz or  the more daring Partitions of Vienna.
            your Question “How the Apostacy from National Rectitude can be Accounted for” is too deep and wide for my capacity to answer. I leave Fisher Ames to dogmatize up the Affairs of Europe and Mankind. I have done too much in this Way. A burned Child dreads the Fire. I can only say at present, that it Should Seem that human Reason and human Conscience, though I beleive there are such things, are not a Match, for human Passions, human Imaginations and human Enthusiasm. You however I believe have hit one Mark, “The Fires the Governments of Europe felt kindling under their Seats”: and I will hazard a shot at another, The Priests of all Nations imagined they felt approaching Such Flames as they had So often kindled about the Bodies of honest Men. Priests and Politicians, never before, So Suddenly and So unanimously concurred in Reestablishing Darkness and Ignorance Superstition and Despotism.
            The Morality of Tacitus, is the Morality of Patriotism, and Britain & France have adopted his Creed; i.e. that all things were made for Rome. Jura negat Sibi lata, nihil non arrogat Armis, Said Achilles. Laws were not made for me, Said the Regent of France and his Cardinal Minister Du Bois. The Universe was made for me, Says Man. Jesus despized and condemned this Patriotism: But what Nation or What Christian has adopted his System? He was, as you Say “the most benevolent Being, that ever appeard on Earth.” France and England, Bourbons and Bonaparte, and all the Sovereigns at Vienna, have acted on the same Principle “All things were made for my Use.” “Lo! Man for mine, replies a Pampered Goose.” The Philosophers of the 18th Century have acted on the Same Principle. “When it is to combat Evil, ’tis lawful to employ the Devil.” Bonus Populus vult decipi; decipiatur. They have employed the Same Falsehood the Same deceit, which Philosophers and Priests of all ages have employed for their own Selfish Purposes. We now know how their Efforts have Succeeded. The old Deceivers have tryumphed over the New. Truth, must be more respected than it ever has been, before, any great Improvement can be expected in the Condition of Mankind. As Rochfaucault his “Maxims drew, from” history and from Practice, “I believe them true” From the whole Nature of Man, moral intellectual and physical he did not draw them.
            We must come to the Principles of Jesus. But, when will all Men and all Nations do as they would be done by? Forgive all Injuries and love their Enemies as themselves? I leave those profound Phylosophers whose Sagacity perceives the Perfectibility of Humane Nature, and those illuminated Theologians who expect the Apocalyptic Reign, to enjoy their transporting hopes; provided always that they will not engage us in Crusades and French Revolutions, nor burn us for doubting. My Spirit of Prophecy reaches no farther than, New England Guesses.
            you ask, how it has happened that all Europe, has acted on the Principle “that Power was Right.” I know not what answer to give you, but this, that Power always Sincerely, conscientiously, de tres bon Foi, believes itself Right. Power always thinks it has a great Soul, and vast Views, beyond the Comprehension of the Weak; and that it is doing God Service, when it is violating all his Laws. Our Passions, Ambition, Avarice, Love, Resentment &c possess so much metaphysical Subtilty and so much overpowering Eloquence, that they insinuate themselves into the Understanding and the Conscience and convert both to their Party. And I may be deceived as much as any of them, when I Say, that Power must never be trusted without a Check.
            Morgan has misrepresented my Guess. There is not a Word in my Letters about “a Million of human Beings.” Civil Wars, of an hundred years, throughout Europe, were guest at, and this is broad enough for your Ideas; for Eighteen or twenty Million would be a moderate Computation for a Century of civil Wars, throughout Europe. I Still pray that a Century of civil Wars, may not desolate Europe and America too South, and North.
            Your Speculations into Futurity in Europe are So probable that I can Suggest no doubts to their disadvantage. All will depend on the Progress of Knowledge. But how Shall Knowledge Advance? Independant of Temporal and Spiritual Power, the Course of Science and Litterature is obstructed and discouraged by So many Causes that it is to be feared, their  motions will be Slow I have just finished reading four Volumes of D’Israeli, two on the Calamities and two on the Quarrels of Authors. These would be Sufficient to Shew that, Slow rises Genius by Poverty and Envy oppressed. Even Newton and Lock and Grotius could not escape. France could furnish four other Volumes of the Woes and Wars of Authors,
            My Compliments to Mrs Randolph, her Daughter Ellen and all her other Children, and believe me, as ever,
            John Adams
          
          
            To which mrs Adams adds her affectionate reegards—and a wish that distance did not Seperate Souls congenial—
          
        